MEMORAMDUM OF DECISION.
Plaintiff Maxine Smith, a recipient of Aid to Families with Dependent Children (AFDC), appeals a decision of the Superior Court (Hancock County) affirming the Department of Human Services’ decision to reduce her February 1984 AFDC payment because she failed to establish good cause for failing to file the required monthly report on time. Plaintiff bore the burden of establishing good cause for noncompliance with AFDC reporting requirements. The Department’s hearing officer found a want of evidence to show good cause because of mail delay, the only excuse asserted by plaintiff. We review that decision by a clearly erroneous standard. Sanford Highway Unit v. Town of Sanford, 411 A.2d 1010, 1013-14 (Me.1980). Since we find no clear error, plaintiff’s appeal must fail.
The entry is:
Judgment affirmed.
All concurring.